Title: To James Madison from W. H. Miller, 15 August 1814
From: Miller, W. H.
To: Madison, James


        
          Sir,
          Alexa. Augt. 15th. 1814
        
        I have just received the parcel of wool & upon weighing it, find a little more than your statement. It is as follows
        
          
            Full Blood
            185th.
            
          
          
            ¾ Do
            86
            Gross
          
          
            ½ Do
            148
            
          
        
        Mr Cazenove is at present from home but he will forward the amount immediately on his return. I am Sir Very respectfully yr obedt Servt
        
          for A. C. CazenoveW H Miller
        
      